Cite as 2014 Ark. App. 190


                 ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                      No. CR-13-204



                                                  Opinion Delivered   March 19, 2014

 TRENTON HOLLEY                          APPEAL FROM THE FAULKNER
                               APPELLANT COUNTY CIRCUIT COURT
                                         [NO. 23CR-11-448]
 V.
                                                  HONORABLE CHARLES E.
 STATE OF ARKANSAS                                CLAWSON, JUDGE
                                 APPELLEE
                                                  REMANDED TO SETTLE AND
                                                  SUPPLEMENT THE RECORD;
                                                  REBRIEFING ORDERED


                           BRANDON J. HARRISON, Judge

       Trenton Holley was found guilty by a Faulkner County jury of sexually assaulting

his stepdaughter in the second degree. He was sentenced by the circuit court to seventeen

years in the Arkansas Department of Correction. On appeal, Holley argues that the circuit

court erred when it denied his motion to suppress. And there is an issue about evidence

admitted during sentencing. We cannot decide the merits of Holley’s appeal yet because

his brief, and the record, remain deficient despite our prior effort to posture this case for a

merits-based decision. Holley v. State, 2013 Ark. App. 668.

       On the record deficiency, we need the transcripts that the court relied on and

referenced in its 18 July 2012 suppression order.           We also need unredacted audio

recordings of the following events: one, the phone call between Holley and his wife that


                                              1
                                  Cite as 2014 Ark. App. 190


Joni Clark recorded; two, the first time the police interviewed Holley; three, we need the

second interview/custodial interrogation conducted between Holley and Joni Clark.

         Holley’s abstract fails to include Dusty Holley’s testimony from the pretrial hearing;

and it excludes material portions of the attorneys’ arguments during the July 6 hearing.

We need this information. In the forthcoming corrected abstract, Holley must include the

supplemental record material that we mentioned above. Moving to the addendum, the

forthcoming corrected one needs to include unredacted copies of the three audio

recordings that we mentioned. Ark. Sup. Ct. R. 4-2(a)(8)(A)(i) (2013).

         The State’s brief is not without blemish: it cites directly to the record, which is

improper. Russell v. Russell, 2012 Ark. App. 647, at 1 (“Appellee’[s] . . . brief refers to

testimony by providing the page number of the record where the testimony may be

found. This is in contravention of Arkansas Supreme Court Rule 4-2[.]”). If the State

identifies deficiencies in an appellant’s abstract or addendum, then it should place the

information before this court in a manner prescribed by Rule 4-2 if it wants the omitted

information considered; or the State may simply rely on the material the appellant’s brief

provides. Ark. Sup. Ct. R. 4-2(a)(7) and 4-2(b)(1).

         The supplemental record must be compiled and filed within fifteen days of this

opinion’s date. Holley’s substituted brief, abstract, and addendum are due within fifteen

days after the supplemental record has been filed with this court’s clerk. Ark. Sup. Ct. R.

4-2(b)(3). The State should then, if it chooses to respond to Holley’s appellant’s brief, file

a compliant appellee’s brief within fifteen days of the filing of Holley’s second corrected

brief.

                                               2
                         Cite as 2014 Ark. App. 190


Remanded to settle and supplement the record; rebriefing ordered.

WOOD and WHITEAKER, JJ., agree.



Blagg Law Firm, by: Ralph Blagg and Nicki Nicolo, for appellant.

Dustin McDaniel, Att’y Gen., by: Eileen W. Harrison, Ass’t Att’y Gen., for appellee.




                                      3